      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 1 of 30



     Jonathan M. Lebe, State Bar No. 284605
 1   Jon@lebelaw.com
     Zachary Gershman, State Bar No. 328004
 2   Zachary@lebelaw.com
 3   Lebe Law, APLC
     777 S. Alameda Street, Second Floor
 4   Los Angeles, CA 90021
     Telephone: (213) 358-7046
 5
 6   Attorneys for Plaintiff Carice Ashley Andersen,
     Individually and on behalf of all others similarly situated
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
11                    NORTHERN DISTRICT OF CALIFORNIA
12
     Carice Ashley Andersen, individually      Case No.
13   and on behalf of all others similarly
     situated,                                 COLLECTIVE AND CLASS ACTION
14                                             COMPLAINT FOR:
15                   Plaintiff,
                                               1. Failure to Pay Minimum Wages under
16         vs.                                    the Fair Labor Standards Act (29
                                                  U.S.C. § 206);
17                                             2. Failure to Pay Overtime Wages under
                                                  the Fair Labor Standards Act (29
18   Papa, Inc.; Papa Technologies, LLC;          U.S.C. § 207);
                                               3. Failure to Pay Minimum Wages, (Cal.
19                   Defendants.
                                                  Labor Code §§ 1182.12, 1194,
20                                                1194.2, 1197, 1199, and the IWC
                                                  Wage Order);
21
                                               4. Failure to Pay Overtime Wages (Cal.
22                                                Labor Code §§ 510, 1194, 1198, and
23                                                the IWC Wage Order);
                                               5. Failure to Provide Meal Periods (Cal.
24                                                Labor Code §§ 226.7, 512, and the
25                                                IWC Wage Order);
                                               6. Failure to Provide Rest Breaks (Cal.
26                                                Labor Code § 226.7, and the IWC
27                                                Wage Order.);
                                               7. Failure to Pay Wages Upon
28
                                                  Separation of Employment and
                                               1
                         COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 2 of 30




1                                                  Within the Required Time (Cal.
                                                   Labor Code § 201, 202, 203 and the
2                                                  IWC Wage Order);
3                                              8. Failure to Furnish Accurate and
                                                   Itemized Wage Statements (Cal.
4                                                  Labor Code § 226, and the IWC
5                                                  Wage Order);
                                               9. Failure to Reimburse All Business
6
                                                   Expenses (Cal. Labor Code § 2802,
7                                                  and the IWC Wage Order); and
8                                              10. Violation of California Business
                                                   Professions Code § 17200, et seq.
9
                                               DEMAND FOR JURY TRIAL
10
11
           Plaintiff Carice Ashley Andersen, individually and on behalf of others
12
     similarly situated, alleges as follows:
13
            NATURE OF ACTION AND INTRODUCTORY STATEMENT
14
           1.     Plaintiff Carice Ashley Andersen (“Plaintiff”) brings this putative
15
     collective and class action against defendant Papa Inc., (“Defendant Papa”), and
16
     Defendant Papa Technologies, LLC (“Defendant Papa Technologies” and
17
     collectively “Defendants”) on behalf of herself individually and a putative class of
18
     employees wrongfully misclassified as independent contractors in the State of
19
     California by Defendants and as a collective action for all such employees
20
     misclassified by Defendants throughout the United States.
21
           2.     Defendants are in the business of providing services to senior citizens
22
     living in California and throughout the United States.
23
           3.     Through this action, Plaintiff alleges that Defendants have engaged in
24
     a systematic pattern of wage and hour violations under the Fair Labor Standards
25
     Act, California Labor Code and Industrial Welfare Commission (“IWC”) Wage
26
     Orders, all of which contribute to Defendants’ deliberate unfair competition.
27
28
                                               2
                          COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 3 of 30




1          4.       Plaintiff is informed and believes, and thereon alleges, that Defendant
2    has increased their profits by violating federal and state wage and hour laws by,
3    among other things:
4               (a) Failing to pay all minimum wages;
5               (b) Failing to pay overtime wages at the proper rates;
6               (c) Failing to provide meal periods or compensation in lieu thereof;
7               (d) Failing to authorize or permit rest breaks or provide compensation in
8                  lieu thereof;
9               (e) Failing to furnish accurate and itemized wage statements; and
10              (f) Failing to reimburse all reasonable and necessary business expenses;
11                 and
12              (g) Failing to pay all wages due upon separation of employment.
13         5.       Plaintiff brings this lawsuit seeking monetary relief against Defendant
14   son behalf of herself and all others similarly situated in the United States to recover,
15   among other things, unpaid wages and benefits, interest, attorneys’ fees, costs and
16   expenses and penalties pursuant to 29 U.S.C. §§ 201 et seq. and California Labor
17   Code §§ 201-203, 210, 226, 226.7, 510, 512, 1182.12, 1194, 1194.2, 1197, 1198,
18   2800, and 2802.
19                                 JURISDICTION AND VENUE
20         6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §
21   1331, because this complaint alleges claims under the laws of the United States,
22   specifically the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”). This
23   Court has jurisdiction over Plaintiff’s claims under California law pursuant to 28
24   U.S.C. § 1367(a) because they arise from the same case or controversy as Plaintiff’s
25   federal claims, and both sets of claims share a common nucleus of operative fact.
26         7.       This Court has jurisdiction over Defendants because, upon
27   information and belief, they have sufficient minimum contacts in this District or
28   otherwise intentionally avail themselves of the California market so as to render
                                                 3
                            COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 4 of 30




1    the exercise of jurisdiction over them by this Court as consistent with traditional
2    notions of fair play and substantial justice.
3          8.       Venue is proper in this Court because, upon information and belief,
4    Defendants resides, transact business or have offices in this District and the acts
5    and omissions alleged herein took place in this District.
6                                       THE PARTIES
7          9.       Plaintiff is a citizen of California.     Plaintiff was employed by
8    Defendants during the Class Period in the state of California as a “Papa Pal.”
9          10.      Plaintiff is informed and believes, and thereon alleges, that
10   Defendants at all times hereinafter mentioned, each were and are employers as
11   defined in and subject to the FLSA, California Labor Code and IWC Wage Orders,
12   whose employees were and are engaged throughout this country, and the State of
13   California.
14                       COLLECTIVE ACTION ALLEGATIONS
15         11.      Plaintiff brings the First and Second Causes of Action, pursuant to the
16   FLSA, 29 U.S.C. § 216(b), on behalf of himself and all similarly situated persons
17   who elect to opt into this action who work or have worked for Defendants
18   nationwide in the past three (3) years (“the Collective”).
19         12.      Plaintiff is similarly situated to other employees of Defendants who
20   worked as Papa Pals and who were wrongfully misclassified as independent
21   contractors who make up the Collective.
22         13.      Plaintiff and other employees of Defendants misclassified as
23   independent contractors are similarly situated in that they have substantially similar
24   pay provisions, and are subject to Defendants’ common practice, policy, or plan of
25   failing pay minimum wages, and failing to pay all overtime wages due to
26   Defendants’ willful misclassification of such employees as independent
27   contractors.
28         14.      Defendants are liable under the FLSA for, inter alia, failing to properly
                                                  4
                            COLLECTIVE AND CLASS ACTION COMPLAINT
           Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 5 of 30




1    compensate Plaintiff and other similarly situated persons. There are many similarly
2    situated current and former employees of Defendants who have not been paid all
3    of their minimum and overtime wages due to Defendants’ policy and practice of
4    willfully misclassifying Plaintiff and other employees of Defendants, requiring off-
5    the-clock work resulting in an average wage less than that of the minimum wage,
6    and completely failing to pay for overtime wages.             Those similarly situated
7    employees are known to Defendants, are readily identifiable, and can be located
8    through Defendants’ records, such that notice should be sent to them pursuant to
9    29 U.S.C. § 216(b).
10                            CLASS ACTION ALLEGATIONS
11            15.   Plaintiff brings the Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth,
12   and Tenth Causes of Action under Rule 23 of the Federal Rules of Civil Procedure
13   on behalf of herself and all others similarly situated who were affected by
14   Defendant’s California Labor Code, Business and Professions Code §§ 17200 and
15   IWC Wage Order violations.
16            16.   All class action claims alleged herein arise under California law for
17   which Plaintiff seeks relief authorized by California and Federal law.
18            17.   Plaintiff’s proposed Class consists of and is defined as follows:
19                  Class
20                  All individuals who performed work for Defendants in the
21                  State of California who were classified as independent
22                  contractors from four years and 179 days prior to the filing of
23                  this action to the date of trial.1
24
25   ///

26   ///

27
     1The statute of limitations for this matter was tolled pursuant to Cal. Rules of Court,
28
     Appendix I, Emergency Rule No. 9.
                                                    5
                            COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 6 of 30




1          18.      Plaintiff also seeks to certify the following Subclass of employees:
2                   Waiting Time Subclass
3                   All members of the Class who separated their employment from
4                   Defendants within three years and 179 prior to the filing of this action
5                   to the date of trial.
6          19.      Members of the Class and Subclass described above will be
7    collectively referred to as “class members.” Plaintiff reserves the right to establish
8    other or additional subclasses, or modify any Class or subclass definition, as
9    appropriate based on investigation, discovery and specific theories of liability.
10         20.      This action has been brought and may properly be maintained as a class
11   action under Rule 23 of the Federal Rules of Civil Procedure because there are
12   common questions of law and fact as to the Class that predominate over questions
13   affecting only individual members including, but not limited to:
14               (a) Whether Defendants misclassified Plaintiff and class members as
15                  independent contractors rather than as non-exempt employees;
16               (b) Whether Defendants failed to pay at least minimum wage for all hours
17                  worked by Plaintiff and class members;
18               (c) Whether Defendants failed to pay overtime wages earned by Plaintiff
19                  and class members;
20
                 (d) Whether Defendants failed to provide Plaintiff and class members with
21
                    meal periods;
22
                 (e) Whether Defendants deprived Plaintiff and class members of paid rest
23
                    breaks or required Plaintiff and class members to work through rest
24
                    breaks without compensation;
25
                 (f) Whether Defendants failed to furnish Plaintiff and class members with
26
                    accurate itemized wage statements;
27
28
                                                 6
                            COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 7 of 30




1                (g) Whether Defendants required Plaintiff and class members to use their
2                   personal cellular devices to for work-related purposes, without paying a
3                   reasonable percentage of their cell phone bills;
4                (h) Whether Defendants required Plaintiff and class members to use
5                   Personal Protective Equipment for work-related purposes without
6                   reimbursement;
7
                 (i) Whether Defendants required Plaintiff and class members to use their
8
                    personal automobiles or other forms of transportation and then failed to
9
                    adequately reimburse Plaintiff and class members for gas mileage and
10
                    wear and tear on the car or other transportation costs;
11
                 (j) Whether Defendants failed to pay all wages earned by Plaintiff and class
12
                    members upon termination or separation of employment;
13
                 (k) Whether Defendants’ conduct was willful or reckless; and
14
                 (l) Whether Defendants engaged in unfair business practices in violation of
15
                    Business & Professions Code §§ 17200, et seq.
16
           21.      There is a well-defined community of interest in this litigation and the
17
     Class is readily ascertainable:
18
           (a)         Numerosity: The members of the Class are so numerous that joinder
19
     of all members is impractical. Although the members of the Class are unknown to
20
     Plaintiff at this time, on information and belief, the Class is estimated to be greater
21
     than 100 individuals. The identity of the class members are readily ascertainable by
22
     inspection of Defendant’s employment and payroll records.
23
           (b)         Typicality: The claims (or defenses, if any) of Plaintiff are typical
24
     of the claims (or defenses, if any) of the Class because Defendant’s failure to comply
25
     with the provisions of California wage and hour laws entitled each class member to
26
     similar pay, benefits and other relief. The injuries sustained by Plaintiff are also
27
     typical of the injuries sustained by the Class because they arise out of and are caused
28
                                                  7
                            COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 8 of 30




1    by Defendant’s common course of conduct as alleged herein.
2          (c)       Adequacy: Plaintiff is qualified to and will fairly and adequately
3    represent and protect the interests of all members of the Class because it is in his
4    best interest to prosecute the claims alleged herein to obtain full compensation and
5    penalties due to him and the Class. Plaintiff’s attorneys, as proposed class counsel,
6    are competent and experienced in litigating large employment class actions and are
7    versed in the rules governing class action discovery, certification and settlement.
8    Plaintiff has incurred and, throughout the duration of this action, will continue to
9    incur attorneys’ fees and costs that have been and will be necessarily expended for
10   the prosecution of this action for the substantial benefit of each class member.
11         (d)       Superiority: The nature of this action makes the use of class action
12   adjudication superior to other methods. A class action will achieve economies of
13   time, effort and expense as compared with separate lawsuits, and will avoid
14   inconsistent outcomes because the same issues can be adjudicated in the same
15   manner and at the same time for each Class. If appropriate this Court can, and is
16   empowered to, fashion methods to efficiently manage this case as a class action.
17         (e)       Public Policy Considerations: Employers in the State of California
18   and other states violate employment and labor laws every day. Current employees
19   are often afraid to assert their rights out of fear of direct or indirect retaliation.
20   Former employees are fearful of bringing actions because they believe their former
21   employers might damage their future endeavors through negative references
22   and/or other means. Class actions provide the class members who are not named
23   in the complaint with a type of anonymity that allows for the vindication of their
24   rights at the same time as affording them privacy protections.
25   ///
26   ///
27   ///
28   ///
                                                8
                         COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 9 of 30




1                              GENERAL ALLEGATIONS
2    A.    Plaintiff Satisfies the Legal Test for Employee Status
3          22.    Defendant Papa and Defendant Papa Technologies operate a mobile
4    phone application-based senior citizen service that has been in business in California
5    and throughout the United States during the Class and Collective Period.
6          23.    Defendants are a company providing its customers with services
7    provided by Class Members (referred to by Defendants as “Papa Pals”), using
8    Defendants’ mobile phone application (the “Papa App”). Specifically, Defendants
9    provide seniors and their families with “companionship and assistance with everyday
10   tasks.”
11         24.    Papa Pals complete jobs and tasks for Papa Customers and record the
12   number of completed jobs on the Papa App.
13         25.    Defendants treat Papa Pals as employees. Defendants interview its
14   applicants and require them to undergo background checks. Not all applicants are
15   hired. Indeed, according to Defendants’ Frequently Asked Questions (“FAQs”),
16   there are numerous reasons why an application will be delayed or rejected:
17
18
19
20
21
22
23
24
25
26
27
28
                                               9
                         COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 10 of 30




1          26.    If hired, Papa Pals are instructed to select a time slot for a ‘Welcome
2    Call’ with one of Defendants’ onboarding agents. While Defendants train their
3    employees, they do not compensate for the training time.
4          27.    Once hired and onboarded, Defendants control every aspect of how its
5    customers are charged for Defendants’ services and how Papa Pals are compensated.
6    Defendants set the hourly rates for Papa Pals for in-person visits, virtual visits and
7
     bonuses. Defendants also determine the amount of mileage reimbursement that Papa
8
     Pals receive, and this amount is not sufficient to fully reimburse its employees.
9
           28.    Defendants also have strict policies that all of its Papa Pals must follow.
10
     For example, Defendants will only permit its employees to cancel a visit with a
11
     customer if the cancellation complies with Defendants’ cancellation policies.
12
     Similarly, according to Defendants’ FAQs, Defendants strictly prohibit their
13
     employees from working directly with customers outside of the Papa App:
14
15
16
17
18
19         29.    Defendants also prohibit Papa Pals from assigning any job duties to any

20   third parties, like any actual independent business could do:
21
22
23
24
25   ///

26   ///

27   ///

28   ///

                                               10
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 11 of 30




1          30.    Defendants require Papa Pals to use a smart phone with the Papa App
2    in order to work for the company. Indeed, Defendants track their employees during
3    every moment they work for the company:
4
5
6
7
8
           31.    Defendants receive information regarding the number of completed jobs
9
     from Papa Pals. The work that Defendants’ Papa Pals perform is within the usual
10
     course of Defendants’ business. Papa Pals, including Plaintiff, provide the service
11
12   which Defendants sell to their customers throughout California and the United States.

13         32.    Defendants are not merely a platform or uninterested bystander between

14   Papa Pals and Defendants’ customers. Rather, as described above, Defendants
15   perform background checks on its Papa Pals before allowing them to connect with
16   customers, provide them with training and strict policies to follow, set their pay
17   structure, and track their location, work and productivity. Defendants can also
18   terminate Papa Pals right for violating one or more of the rules which Papa imposes
19   by contract, or with no cause at all.
20         33.    Papa Pals lack business autonomy. Papa Pals are each not engaged in
21   an independently-established business. Papa Pals are dependent on Defendants to
22   identify customers for them to connect with, who they cannot work for outside the
23   Papa App, and they do not need to possess any particular or special skills.
24         34.    By working for Defendants, Papa Pals have not independently made the
25   decision to go into business for themselves. Instead, Defendants have unilaterally
26   determined that Plaintiff and Papa Pals are independent contractors while precluding
27   them from taking the usual steps towards promoting and establishing an independent
28   business.
                                              11
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 12 of 30




1          35.      In sum, Defendants control the terms of employment. Defendants
2    maintain uniform policies and terms of service which all Papa Pals, including
3    Plaintiff, must comply with.
4    B.    Defendants’ Misclassification of Plaintiff and Class Members Violates
5          Their Rights Under California and Federal Law
6          36.      Plaintiff performed services for Defendants as a Papa Worker during
7    the relevant time period. During the relevant time period, Plaintiff was classified
8    by Defendants as an independent contractor.
9          37.      Plaintiff is informed and believes, and thereon alleges, that at all times
10   mentioned herein, Defendants were advised by skilled lawyers, employees and
11   other professionals who were knowledgeable about California and federal wage
12   and hour law, employment and personnel practices and the requirements of
13   California and federal law. Defendants misclassified their workers in violation of
14   applicable state and federal law.
15         38.      Through this action, Plaintiff alleges that Defendants have engaged in
16   a systematic pattern of wage and hour violations under the California Labor Code
17   and IWC Wage Orders, all of which contribute to Defendants’ deliberate unfair
18   competition.
19         39.      Plaintiff is informed and believes, and thereon alleges, that at all times
20   herein mentioned, Defendant was advised by skilled lawyers, employees and other
21   professionals who were knowledgeable about Federal and California wage and
22   hour laws, employment and personnel practices and the requirements of Federal
23   and California law.
24         40.      Plaintiff is informed and believes, and thereon alleges, that
25   Defendants knew or should have known that Plaintiff and class members were
26   entitled to receive wages for all time worked (including minimum and overtime
27   wages) and that they were not receiving all wages earned for work that was required
28   to be performed. In violation of the Labor Code and IWC Wage Orders, Plaintiff
                                                  12
                            COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 13 of 30




1    and class members were not paid wages (including minimum and overtime wages)
2    for all hours worked when Defendants failed to pay or underpaid Plaintiff and class
3    members for all hours worked, including time spent on standby waiting for a call
4    so Plaintiff and other class members could speak and interact with Defendants’
5    customers, time spent training, and time spent driving to and between work
6    locations. For example, Plaintiff was not paid for all hours worked during the
7    workweeks beginning on July 5, 2021, July 12, 2021, July 19, 2021, or July 26,
8    2021, and that as a result of this failure to pay for all hours worked, that Plaintiff
9    was provided a wage less than that of the federal minimum wage.
10         41.    Plaintiff is informed and believes, and thereon alleges, that
11   Defendants knew or should have known that Plaintiff and class members were
12   entitled to receive all rest breaks or payment of one (1) additional hour of pay at
13   Plaintiff and class members’ regular rate of pay when a rest break was missed, and
14   were entitled to payment of wages for time spent when rest breaks were taken. In
15   violation of the Labor Code and IWC Wage Orders, Plaintiff and class members
16   did not receive paid rest breaks or payment of one (1) additional hour of pay at
17   Plaintiff and class members’ regular rate of pay when a rest break was missed. For
18   example, Plaintiff was not provided a single rest period during the workweeks
19   beginning on July 5, 2021, July 12, 2021, July 19, 2021, or July 26, 2021.
20         42.    Plaintiff is informed and believes, and thereon alleges, that
21   Defendants knew or should have known that Plaintiff and class members were
22   entitled to receive all meal periods or payment of one (1) additional hour of pay at
23   Plaintiff’s and class members’ regular rate of pay when they did not receive a
24   timely, uninterrupted meal period. In violation of the Labor Code and IWC Wage
25   Orders, Plaintiff and class members did not receive all meal periods or payment of
26   one (1) additional hour of pay at Plaintiff’s and class members’ regular rate of pay
27   when they did not receive a timely, uninterrupted meal period. For example,
28   Plaintiff was not provided a single meal period during the workweeks beginning
                                                13
                          COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 14 of 30




1    on July 5, 2021, July 12, 2021, July 19, 2021, or July 26, 2021.
2          43.    Plaintiff is informed and believes, and thereon alleges, that
3    Defendants knew or should have known that Plaintiff and class members were
4    entitled to receive complete and accurate wage statements in accordance with
5    California law. In violation of the California Labor Code, Plaintiff and class
6    members were not furnished with complete and accurate wage statements showing
7    their total hours worked, number of hours worked at each hourly rate and gross and
8    net wages, among other things, due to Defendant’s misclassification of Plaintiff
9    and other class members as independent contractors.
10         44.    Plaintiff is informed and believes, and thereon alleges, that
11   Defendants knew or should have known that Plaintiff and class members were
12   entitled to reimbursement for necessary expenditures incurred in connection with
13   the performance and execution of their job duties. In violation of the California
14   Labor Code, Plaintiff and class members did not receive adequate reimbursement
15   for necessary business expenses, including but not limited to reimbursement for
16   use of their personal cell phones and personal automobiles or other transportation
17   expenses. For example, Plaintiff was not fully reimbursed for all expenses by
18   Defendant during the workweeks beginning on July 5, 2021, July 12, 2021, July
19   19, 2021, or July 26, 2021.
20         45.    Plaintiff is informed and believes, and thereon alleges, that Defendant
21   knew or should have known they had a duty to compensate Plaintiff and class
22   members, and Defendant had the financial ability to pay such compensation but
23   willfully, knowingly and intentionally failed to do so all in order to increase
24   Defendant’s profits.
25   ///
26   ///
27   ///
28   ///
                                               14
                            COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 15 of 30




1                               FIRST CAUSE OF ACTION
2                    FAILURE TO PAY MINIMUM WAGES UNDER
3                         THE FAIR LABOR STANDARDS ACT
4                                (Violation of 29 U.S.C. § 206)
5          46.      Plaintiff hereby re-alleges and incorporates by reference all
6    paragraphs above as though fully set forth herein.
7          47.      At all relevant times, Defendants have been employers and Plaintiff
8    and other members of the Collective have been wrongfully misclassified as
9    independent contractors when, in fact, they should have been treated as non-
10   exempt employees under Federal Law entitled to the protections of the FLSA.
11         48.      The foregoing conduct, as alleged, constitutes a violation of 29 U.S.C.
12   § 206, which provides that the payment of a lesser wage than the minimum wage
13   is unlawful.
14         49.      During the relevant time period, Defendants paid Plaintiff and class
15   members less than minimum wages when, for example, Defendants required
16   Plaintiff and class members to work off-the-clock during time spent on standby in
17   calls with Defendants’ customers, for time spent training, and for time spent driving
18   to and between different work locations. To the extent these hours do not qualify
19   for the payment of overtime or doubletime, Plaintiff and class members were not
20   being paid at least minimum wage for their work.
21         50.      Plaintiff and other members of the Collective seeks the amount of the
22   respective unpaid wages owed to them, liquidated damages, attorneys’ fees and
23   costs pursuant to 29 U.S.C. §§ 201 et seq. and such other legal and equitable relief
24   as the Court deems just and proper.
25   ///
26   ///
27   ///
28   ///
                                                 15
                           COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 16 of 30




1                             SECOND CAUSE OF ACTION
2                   FAILURE TO PAY OVERTIME WAGES UNDER
3                         THE FAIR LABOR STANDARDS ACT
4                               (Violation of 29 U.S.C. § 207)
5          51.    Plaintiff hereby re-alleges and incorporates by reference all
6    paragraphs above as though fully set forth herein.
7          52.    At all relevant times, Defendants have been employers and Plaintiff
8    and other members of the Collective have been wrongfully misclassified as
9    independent contractors when, in fact, they should have been treated as non-
10   exempt employees under Federal Law entitled to the protections of the FLSA.
11         53.    The foregoing conduct, as alleged, constitutes a violation of 29 U.S.C.
12   § 207, which requires overtime pay for time worked over 40 hours in a week at a
13   rate of not less than one and one-half times the regular rate.
14         54.    29 U.S.C. § 207(e) defines the regular rate to include, “all
15   remuneration for employment paid to, or on behalf of, the employee.”
16         55.    During the relevant time period, although Plaintiff and other members
17   of the Collective periodically worked more than 40 hours in a week, Defendants
18   maintained a policy and practice of failing to pay all overtime wages due to
19   Defendants’ misclassification of Plaintiff and other members of the Collective as
20   independent contractors. For example, Plaintiff was not provided with overtime
21   wages by Defendant despite working more than forty hours during the workweek
22   beginning on August 2, 2021, including all time worked off the clock as described
23   above.
24         56.    Plaintiff and other members of the Collective seeks the amount of the
25   respective unpaid wages owed to them, liquidated damages, attorneys’ fees and
26   costs pursuant to 29 U.S.C. §§ 201 et seq. and such other legal and equitable relief
27   as the Court deems just and proper.
28   ///
                                                16
                          COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 17 of 30




1                             THIRD CAUSE OF ACTION
2                       FAILURE TO PAY MINIMUM WAGES
3                  (Violation of Labor Code §§ 1194, 1194.2, and 1197;
4                              Violation of IWC Wage Order)
5          57.    Plaintiff hereby re-alleges and incorporates by reference all
6    paragraphs above as though fully set forth herein.
7          58.    Labor Code §§ 1194 and 1197 provide that the minimum wage for
8    employees fixed by the IWC is the minimum wage to be paid to employees, and
9    the payment of a lesser wage than the minimum so fixed is unlawful.
10         59.    During the relevant time period, Defendants paid Plaintiff and class
11   members less than minimum wages when, for example, Defendants required
12   Plaintiff and class members to work off-the-clock during time spent on standby in
13   calls with Defendants’ customers, for time spent training, and for time spent driving
14   to and between work locations.
15         60.    During the relevant time period, Defendants regularly failed to pay at
16   least minimum wage to Plaintiff and class members for all hours worked pursuant
17   to Labor Code §§ 1194 and 1197.
18         61.    Defendants’ failure to pay Plaintiff and class members the minimum
19   wage as required violates Labor Code §§ 1194 and 1197. Pursuant to these
20   sections, Plaintiff and class members are entitled to recover the unpaid balance of
21   their minimum wage compensation as well as interest, costs and attorney’s fees.
22         62.    Pursuant to Labor Code § 1194.2, Plaintiff and class members are
23   entitled to recover liquidated damages in an amount equal to the wages unlawfully
24   unpaid and interest thereon.
25   ///
26   ///
27   ///
28   ///
                                               17
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 18 of 30




1                            FOURTH CAUSE OF ACTION
2                       FAILURE TO PAY OVERTIME WAGES
3       (Violation of Labor Code §§ 510, 1194, and 1198; Violation of IWC Wage
4                                           Order)
5          63.    Plaintiff hereby re-alleges and incorporates by reference all
6    paragraphs above as though fully set forth herein.
7          64.    Labor Code § 1198 and the applicable IWC Wage Order provide that it
8    is unlawful to employ persons without compensating them at a rate of pay either one
9    and one-half (1½) or two (2) times the person’s regular rate of pay, depending on the
10   number of hours or days worked by the person on a daily or weekly basis.
11         65.    Specifically, the applicable IWC Wage Orders provide that Defendants
12   are and were required to pay overtime compensation to Plaintiff and Class Members
13   at the rate of one and one-half times (1½) their regular rate of pay when working and
14   for all hours worked in excess of eight (8) hours in a day or more than forty (40)
15   hours in a workweek and for the first eight (8) hours of work on the seventh day of
16   work in a workweek.
17         66.    The applicable IWC Wage Orders further provide that Defendants are
18   and were required to pay overtime compensation to Plaintiff and Class Members at a
19   rate of two times their regular rate of pay when working and for all hours worked in
20   excess of twelve (12) hours in a day or in excess of eight (8) hours on the seventh
21   day of work in a workweek.
22         67.    California Labor Code § 510 codifies the right to overtime
23   compensation at one and one-half (1½) times the regular hourly rate for hours worked
24   in excess of eight (8) hours in a day or forty (40) hours in a week and for the first
25   eight (8) hours worked on the seventh consecutive day of work, and overtime
26   compensation at twice the regular hourly rate for hours worked in excess of twelve
27   (12) hours in a day or in excess of eight (8) hours in a day on the seventh day of work
28   in a workweek.
                                               18
                          COLLECTIVE AND CLASS ACTION COMPLAINT
       Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 19 of 30




1          68.    Labor Code § 510 and the applicable IWC Wage Orders provide that
2    employment of more than six days in a workweek is only permissible if the employer
3    pays proper overtime compensation as set forth herein.
4          69.    Plaintiff and class members were wrongfully misclassified as
5    independent contractors by Defendants, and instead should have been classified as
6    non-exempt employees, entitled to the protections of California Labor Code §§ 510
7    and 1194.
8          70.    During the relevant time period, Defendants failed to pay Plaintiff and
9    class members overtime wages for all overtime hours worked when Plaintiff and class
10   members worked in excess of eight (8) hours in a day, forty (40) hours in a week
11   and/or for a seventh consecutive day of work in a workweek, or when Plaintiff and
12   class members worked in excess of twelve (12) hours in a day and/or in excess of
13   eight (8) hours on the seventh day of work in a work week. For example, Plaintiff
14   was not provided with overtime wages by Defendant despite working more than forty
15   hours during the workweek beginning on August 2, 2021, including all time worked
16   off the clock as described above.
17         71.    In violation of state law, Defendants knowingly and willfully refused to
18   perform their obligations and compensate Plaintiff and class members for all wages
19   earned and all hours worked.
20         72.    Defendants’ failure to pay Plaintiff and class members the unpaid
21   balance of overtime and double time compensation, as required by California law,
22   violates the provisions of Labor Code §§ 510 and 1198, and is therefore unlawful.
23         73.    Pursuant to Labor Code § 1194, Plaintiff and class members are entitled
24   to recover their unpaid overtime and double time compensation as well as interest,
25   costs, and attorneys’ fees.
26   ///
27   ///
28   ///
                                              19
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 20 of 30




1                             FIFTH CAUSE OF ACTION
2                      FAILURE TO PROVIDE MEAL PERIODS
3      (Violation of Labor Code §§ 226.7 and 512; Violation of IWC Wage Order)
4          74.    Plaintiff hereby re-alleges and incorporates by reference all
5    paragraphs above as though fully set forth herein.
6          75.    Labor Code § 226.7 provides that no employer shall require an
7    employee to work during any meal period mandated by the IWC Wage Orders.
8          76.    Section 11 of the applicable IWC Wage Order states, “no employer
9    shall employ any person for a work period of more than five (5) hours without a
10   meal period of not less than 30 minutes, except that when a work period of not more
11   than six (6) hours will complete the day’s work the meal period may be waived by
12   mutual consent of the employer and the employee.”
13         77.    Labor Code § 512(a) provides that an employer may not require, cause
14   or permit an employee to work for a period of more than five (5) hours per day
15   without providing the employee with an uninterrupted meal period of not less than
16   thirty (30) minutes, except that if the total work period per day of the employee is
17   not more than six (6) hours, the meal period may be waived by mutual consent of
18   both the employer and the employee.
19         78.    Labor Code § 512(a) also provides that an employer may not employ
20   an employee for a work period of more than ten (10) hours per day without
21   providing the employee with a second meal period of not less than thirty (30)
22   minutes, except that if the total hours worked is no more than twelve (12) hours, the
23   second meal period may be waived by mutual consent of the employer and the
24   employee only if the first meal period was not waived.
25         79.    During the relevant time period, Plaintiff and class members did not
26   receive compliant meal periods for each five hours worked per day as a result of,
27   Defendants’ willful misclassification of Plaintiff and other class members as
28   independent contractors, including a second meal period when Plaintiff and class
                                               20
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 21 of 30




1    members worked ten or more hours in a day.
2          80.    Labor Code § 226.7(b) and section 11 of the applicable IWC Wage
3    Order require an employer to pay an employee one additional hour of pay at the
4    employee’s regular rate of compensation for each work day that a meal period is
5    not provided.
6          81.    At all relevant times, Defendant failed to pay Plaintiff and class
7    members all meal period premiums due for meal period violations pursuant to Labor
8    Code § 226.7(b) and section 11 of the applicable IWC Wage Order.
9          82.    As a result of Defendant’s failure to pay Plaintiff and class members
10   an additional hour of pay for each day a meal period was not provided, Plaintiff and
11   class members suffered and continue to suffer a loss of wages and compensation.
12                             SIXTH CAUSE OF ACTION
13                         FAILURE TO PERMIT REST BREAKS
14         (Violation of Labor Code §§ 226.7; Violation of IWC Wage Order)
15         83.       Plaintiff hereby re-alleges and incorporates by reference all
16   paragraphs above as though fully set forth herein.
17         84.       Labor Code § 226.7(a) provides that no employer shall require an
18   employee to work during any rest period mandated by the IWC Wage Orders.
19         85.    Section 12 of the applicable IWC Wage Order states “every employer
20   shall authorize and permit all employees to take rest periods, which insofar as
21   practicable shall be in the middle of each work period” and the “authorized rest
22   period time shall be based on the total hours worked daily at the rate of ten (10)
23   minutes net rest time per four (4) hours or major fraction thereof” unless the total
24   daily work time is less than three and one-half (3½) hours.
25         86.    During the relevant time period, Plaintiff and class members did not
26   receive a ten (10) minute rest period for every four (4) hours or major fraction
27   thereof worked due to Defendants’ willful misclassification of Plaintiff and class
28   members as independent contractors.
                                              21
                           COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 22 of 30




1          87.    Labor Code § 226.7(b) and section 12 of the applicable IWC Wage
2    Order requires an employer to pay an employee one additional hour of pay at the
3    employee’s regular rate of compensation for each workday that the rest period is
4    not provided.
5          88.    At all relevant times, Defendant failed to pay Plaintiff and class
6    members all rest period premiums due for rest period violations pursuant to Labor
7    Code § 226.7(b) and section 12 of the applicable IWC Wage Order.
8          89.    As a result of Defendant’s failure to pay Plaintiff and class members
9    an additional hour of pay for each day a rest period was not provided, Plaintiff and
10   class members suffered and continue to suffer a loss of wages and compensation.
11                           SEVENTH CAUSE OF ACTION
12         FAILURE TO PAY ALL WAGES DUE UPON SEPARATION OF
13               EMPLOYMENT AND WITHIN THE REQUIRED TIME
14   (Violation of Labor Code §§ 201, 202 and 203; Violation of IWC Wage Order)
15         90.    Plaintiff hereby re-alleges and incorporates by reference all
16   paragraphs above as though fully set forth herein.
17         91.    California Labor Code §§ 201 and 202 provide that if an employer
18   discharges an employee, the wages earned and unpaid at the time of discharge are
19   due and payable immediately, and that if an employee voluntarily leaves his
20   employment, his wages shall become due and payable not later than seventy-two
21   (72) hours thereafter, unless the employee has given seventy-two (72) hours
22   previous notice of his intention to quit, in which case the employee is entitled to
23   his wages at the time of quitting.
24         92.    During the relevant time period, Defendant willfully failed to pay
25   Plaintiff and Waiting Time Subclass members all their earned wages upon
26   termination including, but not limited to, overtime compensation, and Reporting
27   Time Pay, either at the time of discharge or within seventy-two (72) hours of their
28   leaving Defendant’s employ.
                                              22
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 23 of 30




1           93.    Defendant’s failure to pay Plaintiff and Waiting Time Subclass
2    members all their earned wages at the time of discharge or within seventy-two (72)
3    hours of their leaving Defendant’s employ is in violation of Labor Code §§ 201 and
4    202.
5           94.    California Labor Code § 203 provides that if an employer willfully
6    fails to pay wages owed immediately upon discharge or resignation in accordance
7    with Labor Code §§ 201 and 202, then the wages of the employee shall continue as
8    a penalty from the due date at the same rate until paid or until an action is
9    commenced; but the wages shall not continue for more than thirty (30) days.
10          95.    Plaintiff and Waiting Time Subclass members are entitled to recover
11   from Defendant the statutory penalty which is defined as Plaintiff’s and Waiting
12   Time Subclass members’ regular daily wages for each day they were not paid, at
13   their regular hourly rate of pay, up to a thirty (30) day maximum pursuant to Labor
14   Code § 203.
15                            EIGHTH CAUSE OF ACTION
16   FAILURE TO FURNISH ACCURATE ITEMIZED WAGE STATEMENTS
17          (Violation of Labor Code § 226; Violation of IWC Wage Order)
18          96.    Plaintiff hereby re-alleges and incorporates by reference the previous
19   paragraphs, as though fully set forth herein.
20          97.    California Labor Code § 226(a) requires employers to furnish their
21   employees with an accurate itemized writing that shows gross wages earned, total
22   hours worked, all deductions, net wages earned, the inclusive dates of the period
23   for which the employee is paid, the name of the employee and the portion of his or
24   her social security number as required by law, the name and address of the legal
25   entity that is the employer and all applicable hourly rates in effect during the pay
26   period and the corresponding number of hours worked at each hourly rate by the
27   employee.
28
                                               23
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 24 of 30




1          98.    In addition, pursuant to Labor Code § 226.2(a)(2), the itemized
2    statements of employees paid on a piece-rate basis shall also state (1) the total hours
3    of compensable rest and recovery periods, the rate of compensation, and the gross
4    wages paid for those periods during the pay period; and (2) the total hours of other
5    nonproductive time, the rate of compensation, and the gross wages paid for that
6    time during the pay period.
7          99.    Defendants have intentionally and willfully failed to provide Plaintiff
8    and class members with complete and accurate wage statements. The deficiencies
9    include, among other things, the failure to list the gross wages earned, net wages
10   earned, hours worked, and all applicable hourly rates in effect during the pay
11   period.
12         100. As a result of Defendants’ violation of California Labor Code §
13   226(a), Plaintiff and class members have suffered injury and damage to their
14   statutorily protected rights. Specifically, Plaintiff and class members have been
15   injured by Defendants’ intentional violation of California Labor Code § 226(a)
16   because they were denied both their legal right to receive, and their protected
17   interest in receiving, accurate itemized wage statements under California Labor
18   Code § 226(a). In addition, because Defendants failed to provide the accurate rates
19   of pay on wage statements, Defendants have prevented Plaintiff and class members
20   from determining if all hours worked were paid at the appropriate rate and the
21   extent of the underpayment. Plaintiff has had to file this lawsuit in order to analyze
22   whether in fact Plaintiff was paid correctly and the extent of the underpayment,
23   thereby causing Plaintiff to incur expenses and lost time. Plaintiff would not have
24   had to engage in these efforts and incur these costs had Defendants provided the
25   accurate rate of pay. This has also delayed Plaintiff’s ability to demand and recover
26   the underpayment of wages from Defendants.
27         101. California Labor Code § 226(a) requires an employer to pay the
28   greater of all actual damages or fifty dollars ($50.00) for the initial pay period in
                                                24
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 25 of 30




1    which a violation occurred, and one hundred dollars ($100.00) per employee for
2    each violation in subsequent pay periods, plus attorney’s fees and costs, to each
3    employee who was injured by the employer’s failure to comply with California
4    Labor Code § 226(a).
5          102. Defendants’ violations of California Labor Code § 226(a) prevented
6    Plaintiff and class members from knowing, understanding and disputing the wages
7    paid to them, and resulted in an unjustified economic enrichment to Defendants.
8    As a result of Defendants’ knowing and intentional failure to comply with
9    California Labor Code § 226(a), Plaintiff and class members have suffered an
10   injury, the exact amount of damages and/or penalties is all in an amount to be
11   shown according to proof at trial.
12         103. Plaintiff and class members are also entitled to injunctive relief under
13   California Labor Code § 226(g) compelling Defendants to comply with California
14   Labor Code § 226 and seek the recovery of attorneys’ fees and costs incurred in
15   obtaining this injunctive relief.
16                               NINTH CAUSE OF ACTION
17             FAILURE TO REIMBURSE ALL BUSINESS EXPENSES
18      (Violation of Labor Code §§ 2800, 2802; Violation of IWC Wage Order)
19         104. Plaintiff hereby re-alleges and incorporates by reference all paragraphs
20   above as though fully set forth herein.
21         105. Labor Code § 2800 states that an employer shall in all cases indemnify
22
     his employee for losses.
23
           106.    Labor Code § 2802 requires employers to indemnify their employees
24
     for all necessary expenditures or losses incurred by employees in direct consequence
25
     of the discharge of their duties.
26
           107.    Section 9 of the applicable IWC Wage Order states that when tools or
27
     equipment are required by the employer or are necessary to the performance of a
28
                                               25
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 26 of 30




1    job, such tools and equipment shall be provided and maintained by the employer.
2           108.   During the relevant time period, Defendants required Plaintiff and
3    class members to download an app onto their personal cellular devices in order to
4    view, accept and process jobs, click in and out of work, and to view their pay
5    statement, without paying Plaintiff and class members for a reasonable percentage
6    of their cell phone bills.
7
            109.   During the relevant time period, Defendants required Plaintiff and
8
     class members to use their own automobiles or other transportation to travel from
9
     one worksite to another during the same day, without properly compensating them
10
     for gas mileage and wear and tear on their vehicles, or other transportation costs.
11
            110. In violation of Labor Code §§ 2800 and 2802, Defendants failed to
12
     indemnify Plaintiff and class members for all these expenses.
13
            111. In committing the violations as herein alleged, Defendants have
14
     intentionally and willfully failed to fully reimburse Plaintiff and class members for
15
     necessary business-related costs and expenses. As a direct result, Plaintiff and class
16
17
     members have suffered and continue to suffer substantial losses relating to the use

18   and enjoyment of such compensation, wages, expenses, and attorney’s fees.

19                                TENTH CAUSE OF ACTION

20     VIOLATION OF BUSINESS AND PROFESSIONS CODE §§ 17200, ET

21                                          SEQ.

22          112. Plaintiff hereby re-alleges and incorporates by reference all

23   paragraphs above as though fully set forth herein.

24          113. Defendant’s conduct, as alleged herein, has been and continues to be

25   unfair, unlawful and harmful to Plaintiff and class members. Plaintiff seek to

26   enforce important rights affecting the public interest within the meaning of Code

27   of Civil Procedure § 1021.5.

28          114. Defendant’s activities, as alleged herein, violate California law and

                                               26
                           COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 27 of 30




1    constitute unlawful business acts or practices in violation of California Business
2    and Professions Code
3    §§ 17200, et seq.
4          115. A violation of Business and Professions Code §§ 17200, et seq. may
5    be predicated on the violation of any state or federal law.
6          116. Defendant’s policies and practices have violated state law in at least
7    the following respects:
8                 (a)    Failing to pay all minimum and overtime wages at the proper
9                        rate to Plaintiff and members of the Collective in California in
10                       violation of 29 U.S.C. §§ 207 and 208;
11                (b)    Failing to pay all minimum wages owed to Plaintiff and class
12                       members in violation of Labor Code §§ 1194.2, and 1197;
13                (c)    Failing to pay all overtime wages owed to Plaintiff and class
14                       members in violation of Labor Code §§ 510, 1194, and 1198.
15                (d)    Failing to provide timely meal periods without paying Plaintiff
16                       and class members premium wages for every day said meal
17                       periods were not provided in violation of Labor Code §§ 226.7
18                       and 512;
19                (e)    Failing to authorize or permit rest breaks without paying
20                       Plaintiff and class members premium wages for every day said
21                       rest breaks were not authorized or permitted in violation of
22                       Labor Code § 226.7; and
23                (f)    Failing to reimburse all reasonable and necessary business
24                       expenses.
25         117. Defendant intentionally avoided paying Plaintiff and class members’
26   wages and monies, thereby creating for Defendant an artificially lower cost of
27   doing business in order to undercut their competitors and establish and gain a
28   greater foothold in the marketplace.
                                               27
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 28 of 30




1          118. Pursuant to Business and Professions Code §§ 17200, et seq. Plaintiff
2    and class members are entitled to restitution of the wages unlawfully withheld and
3    retained by Defendant during a period that commences four years prior to the filing
4    of the Complaint; an award of attorneys’ fees pursuant to Code of Civil Procedure
5    § 1021.5 and other applicable laws; and an award of costs.
6                                  PRAYER FOR RELIEF
7          Plaintiff, on her own behalf and on behalf of all others similarly situated,
8    pray for relief and judgment against Defendant, jointly and severally, as follows:
9          1.     For certification of this action as a collective action;
10         2.     For certification of this action as a class action, including certifying
11   the Class alleged by Plaintiff;
12         3.     For appointment of Carice Ashley Andersen as the class
13   representative;
14         4.     For appointment of Lebe Law, APLC as class counsel for all purposes;
15         5.     For all unpaid wages, overtime, and penalties pursuant to the Labor
16   Code and FLSA;
17         6.     For liquidated damages pursuant to Labor Code §§1194(a), 1194.2
18   and the FLSA;
19         7.     For compensatory damages in an amount according to proof with
20   interest thereon;
21         8.     For economic and/or special damages in an amount according to proof
22   with interest thereon;
23         9.     For unpaid wage premiums for failing to provide compliant rest and
24   meal periods and penalties;
25         10.    For the unreimbursed expenses incurred by Plaintiffs and the Class
26   Members;
27         11.    For reasonable attorneys’ fees, costs of suit and interest to the extent
28   permitted by law, including pursuant to the Code of Civil Procedure and the Labor
                                                28
                          COLLECTIVE AND CLASS ACTION COMPLAINT
      Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 29 of 30




1    Code;
2            12.   For statutory penalties to the extent permitted by law, including those
3    pursuant to the FLSA, California Labor Code and IWC Wage Orders;
4            13.   For restitution as provided by Business and Professions Code §§
5    17200, et seq.;
6            14.   For an order requiring Defendant to restore and disgorge all funds to
7    each employee acquired by means of any act or practice declared by this Court to
8    be unlawful, unfair or fraudulent and, therefore, constituting unfair competition
9    under Business and Professions Code §§ 17200, et seq.;
10           15.   For an award of damages in the amount of unpaid compensation
11   including, but not limited to, unpaid wages, benefits and penalties, including
12   interest thereon;
13           16.   For injunctive relief;
14           17.   For pre-judgment interest; and
15           18.   For such other relief as the Court deems just and proper.
16
17    Dated: August 16, 2021                LEBE LAW, APLC

18
19                                          By:           /s/ Jonathan M. Lebe
                                                            Jonathan M. Lebe
20                                          Attorneys for Plaintiff Carice Ashley Andersen,
21                                          individually and on behalf of all others
                                            similarly situated
22
23
24
25
26
27
28
                                                  29
                           COLLECTIVE AND CLASS ACTION COMPLAINT
     Case 4:21-cv-06326-DMR Document 1 Filed 08/17/21 Page 30 of 30




1                             DEMAND FOR JURY TRIAL
2                Plaintiff demands a trial by jury on all claims so triable.
3
     Dated: August 16, 2021            LEBE LAW, APLC
4
5
                                       By:             /s/ Jonathan M. Lebe
6                                                      Jonathan M. Lebe
7                                      Attorneys for Plaintiff Carice Ashley Andersen,
                                       individually and on behalf of all others
8
                                       similarly situated
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             30
                       COLLECTIVE AND CLASS ACTION COMPLAINT
